



COURT OF APPEAL FOR ONTARIO

CITATION:

Casasola v. Brainch, 2012
    ONCA 318

DATE: 20120514

DOCKET: C54045

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

Andrea Casasola

Plaintiff/Appellant

and

Jasdip Brainch and Iqbal Singh

Defendants/Respondents

Jordan Palmer and Nathan Tischler, for the appellant

Stuart Ghan, David Visschedyk and Michael Hochberg, for
    the respondents, Jasdip Brainch and Iqbal Singh

Heard and released orally: May 7, 2012

On appeal from the order of Justice Jane A. Milanetti of
    the Superior Court of Justice, dated February 9, 2010.

ENDORSEMENT

[1]

The appellant appeals from the order of J. Milanetti J. of the Superior
    Court of Justice dated February 9, 2010 dismissing his claim on motion by the
    respondents under Rule 20, the summary judgment rule, and, in the alternative,
    Rule 21, which permits the striking of a pleading on the ground that it
    discloses no reasonable cause of action.  Notwithstanding the able argument of
    the appellants counsel, we conclude that the appeal must be dismissed for the
    following reasons.

[2]

In our view, properly read, the motion judges reasons reveal that she
    dismissed the appellants action under both Rules 21 and 20 and not simply on
    the basis of the latter rule.  Apart from the reasons themselves, this
    conclusion is supported by the record, which confirms that the respondents specifically
    asked that the dismissal motion proceed solely as a Rule 21 motion.  Argument
    of the motion, by all parties, in fact proceeded on this basis.

[3]

In the circumstances presented to her, the motion judge essentially
    concluded, in part, that the appellants amended pleading failed to disclose a
    reasonable cause of action.  We agree.

[4]

At the outset of trial, the appellant amended his pleading to abandon
    all claims for relief, save for those related to the pecuniary value of the
    alleged loss of an interdependent relationship  his marriage.  However, as
    amended, the appellants pleading failed to allege facts regarding: (1) the
    nature of his alleged injuries in the accident; (2) how those injuries allegedly
    precipitated the breakdown of his marriage; and (3) the economic loss said to
    be associated with the lost marital relationship.

[5]

In sum, although the appellants amended pleading invoked a claim for
    damages for the alleged loss of the value of an interdependent relationship, it
    contained virtually no material facts of any kind in support of this claim and
    was confined to bald or conclusory assertions only.  In these circumstances,
    the pleading was clearly deficient and the motion judge was fully justified in
    striking it under Rule 21.  Once the pleading was struck, there was no case to
    go to the jury.

[6]

Given this conclusion, as the appellants counsel responsibly
    acknowledges, there is no need to address the other grounds of appeal raised by
    the appellant, which relate to Rule 20-associated issues.

[7]

The appeal is therefore dismissed.  The respondents are entitled to
    their costs of the appeal, fixed in the amount of $8,000, inclusive of
    disbursements and all applicable taxes.

E.A. Cronk J.A.

R.G. Juriansz J.A.

G.J. Epstein J.A.


